 
 
IB 
Union Calendar No. 406 
112th CONGRESS 2d Session 
H. R. 3128 
[Report No. 112–566] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2011 
Mr. Grimm (for himself, Mrs. Maloney, Mr. King of New York, Mr. Meeks, Ms. Hayworth, and Mrs. McCarthy of New York) introduced the following bill; which was referred to the Committee on Financial Services 
 

June 29, 2012
Additional sponsors: Mr. Ackerman, Mr. Renacci, and Mr. Stivers

 
June 29, 2012 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 



A BILL 
To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to adjust the date on which consolidated assets are determined for purposes of exempting certain instruments of smaller institutions from capital deductions. 
 
 
1.Date for determining consolidated assetsSection 171(b)(4)(C) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by inserting after December 31, 2009, the following: or March 31, 2010,.  
 
 
June 29, 2012 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
